Title: To George Washington from Greenbrier County, Va., Citizens, 20 September 1795
From: Citizens of Greenbrier County, Virginia
To: Washington, George


          20 Sept. 1795. Since numerous people in Virginia “have expressed their high displeasure” with the Jay Treaty, and “several

tumultuous meetings” have taken place in Virginia and in other states “to intimidate” GW “in the exercise of your constitutional functions,” the citizens of Greenbrier County have sent this address to the president “upon so critical an occasion.” The letter continues with an examination of “Various motives” that instigate “descriptions of men to the present agitation.”
          The citizens of Greenbrier, however, consider the current time “the fittest that has offered for these ten years past, for coming to a good understanding with England, without coming to blows.” They resent the actions of those individuals who run “from house to house, and from county to county, making speeches, and praying that France may bristle up; and threaten us, for having exercised the rights and privileges of an independent nation.”
          The Greenbrier citizens assure GW of their esteem for the French. While “our heart has gone with them in their cause … that is no reason why we should run our heads into a hornets nest in search of honey; or for submitting our affairs to their direction; or that we should not hold it to be very preposterous in them were they to attempt to dictate to us what we ought or ought not to do in our own concerns, or when or with whom we may or may not make a treaty.”
          They have heard that GW works to serve the French without violating U.S. neutrality and that the U.S. government continues to conform to the treaty with France. “After all this good faith on our part, and want of it on theirs, is it proper that government should be twisted, abused and calumniated for not having done more when more was not required of it, by either moral or political obligations, and when one step further might have involved us in a war.
          “On this subject, some say that it is the interest of France to keep us in hot water with England, and the interest of England to keep us in hot water with France: for ourselves, believing it to be our interest to be in hot water with neither nation, we feel happy that you have not suffered us to take a part with either.”
          The citizens of Greenbrier declare their pleasure with the treaty and that by GW’s “prudence, foresight and skill, we are to have the western posts delivered up to us without bloodshed, a sequestration of debts, or suspension of trade, any one of which measures, once so lightly talked of must have given a

terrible shock to our commerce, and affected every source of our prosperity.”
          As for articles that relate to commerce and merchants, “having it from good authority that these gentlemen approve thereof, we do not think that we who are farmers, should set ourselves up for better judges of their interest than themselves.” Since some states “had shut up the courts, so far as to screen those of our citizens who were in debt to English merchants from being sued, and by that means gave the extravagant among them an opportunity to spend their estates,” the Greenbrier citizens think it “reasonable that the British creditors, who would suffer by their bankruptcy, should be paid; tho’ we confess, at the same time, we had much rather that the courts had been left open, than that we should be obliged to pay debts which we had no share in contracting. For the same reason, we think it right that Great-Britain has agreed to pay our merchants the amount of all illegal captures, made under color of her commissions, and are very well satisfied to find it a part of the treaty. …
          “As to the articles which are intended to keep us honest, and make the people of the two countries good natured and obliging to each other—we really think they were much wanted, whatever may be the opinion of the people of Norfolk.
          “As to there being no article about our negroes, we are truly sorry for it; but we do not conceive that their value was of sufficient magnitude to have justified a breaking off the treaty, or you to have made it an absolute condition to negociation.
          “As to the treaty, in general, we do not think that we are such absolute masters of the feast as to have entitled us to have carved for both them and us.”
          U.S. Sen. Stevens Thomson Mason of Virginia had brought the treaty “prematurely to light,” and the Greenbrier citizens further assert that, “though he may be well enough as a Mason, we by no means think him qualified for a midwife.”
          As for GW, who has “so great a hand in all these momentous transactions, which have eventuated in our present prosperity, so unparalelled in the history of nations; we acknowledge ourselves under great obligations to you, and fervently pray God to lengthen your days, and that you may long long be our President.”
        